     Case 2:18-cv-08072-JTM-KWR Document 62 Filed 01/19/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


RHEA B. LUCIEN                                              CIVIL ACTION


VERSUS                                                      NO. 18-8072


CHRISTIAN V. FUGAR, ET AL                                   SECTION: “H”


                             ORDER AND REASONS
      Before the Court is Defendant Christian Fugar’s Motion to Strike Out
Last Sentence of Paragraph Five of the Stipulation of Entry of Consent
Judgment (Doc. 58). For the following reasons, Defendant’s Motion is DENIED.


                              LAW AND ANALYSIS
      The parties in this matter reached a settlement agreement on May 9,
2020 and filed their Stipulation for entry of Consent Judgment on May 5,
2020.1 The final Consent Judgment was entered on May 6, 2020. 2 Paragraph
Five of the Stipulation for Entry of Consent Judgment states, in part, that
“[t]he defendants waive the right to appeal from this judgment and will bear
their respective costs, including any attorney's fees or other expenses of this
litigation.”3 Defendant Christian Fugar (“Fugar”) now argues that Plaintiff’s
attorneys dishonestly inserted this sentence “to make the defendant liable for

      1 See Doc. 54.
      2 See Doc. 55.
      3 Doc. 54 at 1.




                                       1
     Case 2:18-cv-08072-JTM-KWR Document 62 Filed 01/19/21 Page 2 of 2



Plaintiffs attorney fees and other expenses of the litigation” and asks this
Court to strike the sentence from the Stipulation. Contrary to Fugar’s
assertions, however, the at-issue language does not make him responsible for
Plaintiff’s attorney’s fees or costs. Rather, the language merely requires that
each party take responsibility for his own attorney’s fees and court costs.
Accordingly, Defendant Fugar’s Motion is denied.
      Additionally, the Court notes that Plaintiff’s Opposition to Defendant’s
Motion to Strike includes a request that this Court order Defendant Fugar to
execute a promissory note. An opposition to a motion is not the appropriate
form in which to request such relief; thus, Plaintiff’s request is not properly
before the Court. If Plaintiff would like for this Court to consider the additional
matters raised in her Opposition, she is instructed to file the appropriate
motion with the necessary documentation.


                                 CONCLUSION
      For the foregoing reasons, Defendant Motion to Strike Out Last Sentence
of Paragraph Five of the Stipulation of Entry of Consent Judgment (Doc. 58) is
DENIED.


            New Orleans, Louisiana this 19th day of January, 2021.




                                      ____________________________________
                                      JANE TRICHE MILAZZO
                                      UNITED STATES DISTRICT JUDGE
